Citation Nr: 0115952	
Decision Date: 06/11/01    Archive Date: 06/18/01

DOCKET NO.  01-02 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for the residuals of a 
gastrectomy and vagotomy, currently evaluated at 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1953. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran's gastrointestinal disability is currently 
manifested by subjective complaints of heartburn, flatulence, 
nausea, bloating, epigastric discomfort, abdominal cramping, 
vomiting, and diarrhea. 

3.  Current objective findings of the veteran's 
gastrointestinal disorder include no signs of debility, a 
stable weight, and radiographic evidence of gastroesophageal 
reflux and hiatal hernia but no indication of mass, 
ulceration, edema, ulcers, or bleeding.  

4.  There is no objective clinical evidence of weight loss, 
recurrent hematemesis or melena, severe hemorrhage, large or 
eroded ulcers, circulatory disturbances after meals, 
diarrhea, hypoglycemic symptoms, malnutrition, or severe 
impairment of health.


CONCLUSION OF LAW

The criteria for an increased evaluation for the residuals of 
a gastrectomy and vagotomy, currently evaluated at 40 percent 
disabling, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 
4.7, 4.14, 4.110, 4.111, 4.112, 4.113, 4.114, Diagnostic 
Codes (DCs) 7301, 7307, 7308, 7346, 7348 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that disability evaluations are determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1 (2000).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. Part 4 
(2000).  However, the Board will consider only those factors 
contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2000).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2000). 

Further, the degree of impairment resulting from a disability 
is a factual determination with the Board's primary focus 
upon the current severity of the disability.  Francisco v. 
Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  The Board is also mindful that it must 
review "all the evidence of record (not just evidence not 
previously considered) . . . for an increased disability 
rating."  Swanson v. West, 12 Vet. App. 442 (1999); Hazan v. 
Gober, 10 Vet. App. 511, 521 (1997).  With these regulations 
in mind, the Board will consider the merits of the veteran's 
claim.  

The RO has rated the veteran's gastrointestinal disability 
under DCs 7308-7348.  The Board will also consider DCs 7301, 
7307, and 7346, for peritoneal adhesions, gastritis, and 
hiatal hernia.  However, the Board notes that ratings under 
DCs 7301 to 7329, in pertinent part, will not be combined 
with each other.  A single evaluation will be assigned under 
the diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (2000).
 
Under DC 7301 (peritoneum adhesions), a 30 percent evaluation 
contemplates a "moderately severe" disorder with partial 
obstruction manifested by delayed motility of barium meal and 
less frequent and less prolonged episodes of pain.  A 50 
percent evaluation contemplates "severe" symptomatology 
with definite partial obstruction shown by X-ray, with 
frequent and prolonged episodes of severe colic distension, 
nausea or vomiting, following severe peritonitis, ruptured 
appendix, perforated ulcer, or operation with drainage.  38 
C.F.R. § 4.114, DC 7301 (2000).  Under DC 7307 (hypertrophic 
gastritis), chronic gastritis with multiple small eroded or 
ulcerated areas, and symptoms, warrants a 30 percent 
evaluation.  A 60 percent evaluation may be warranted for 
chronic gastritis with severe hemorrhage, or large ulcerated 
or eroded areas.  38 C.F.R. § 4.114, DC 7307 (2000).

For postgastrectomy syndromes (DC 7308), when there are 
infrequent episodes of epigastric distress with 
characteristic "mild" circulatory symptoms or continuous 
mild manifestations, a 20 percent evaluation may be assigned 
under DC 7308.  When there are "moderate," less frequent 
episodes of epigastric disorders with characteristic mild 
circulatory symptoms after meals but with diarrhea and weight 
loss, a 40 percent evaluation may be assigned.  "Severe" 
post gastrectomy syndrome, associated with nausea, sweating, 
circulatory disturbances after meals, diarrhea, hypoglycemic 
symptoms and weight loss with malnutrition and anemia 
warrants a 60 percent evaluation.  38 C.F.R. § 4.114, DC 7308 
(2000).

Under the provisions of DC 7346 (hiatal hernia), a 10 percent 
evaluation is warranted for two or more of the symptoms for 
the 30 percent evaluation of less severity.  A 30 percent 
evaluation is warranted for persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  A 60 percent 
evaluation is warranted for symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.  38 C.F.R. § 4.114, DC 7346 (2000).

Under DC 7348 (vagotomy), a 20 percent evaluation is 
warranted in the case of recurrent ulcer with incomplete 
vagotomy; a 30 percent evaluation is warranted with symptoms 
and confirmed diagnosis of alkaline gastritis, or of 
confirmed persisting diarrhea.  Finally, a 40 percent 
evaluation is warranted followed by demonstrably confirmative 
postoperative complications of stricture or continuing 
gastric retention.  38 C.F.R. § 4.114, DC 7348 (2000).  The 
Note to DC 7348 indicates that recurrent ulcers following a 
complete vagotomy should be rated under DC 7305, with a 
minimum rating of 20 percent; a vagotomy with dumping 
syndrome should be rated under DC 7308.

Finally, diseases of the digestive system, particularly 
within the abdomen, which produce a common disability picture 
characterized by varying degrees of abdominal pain, anemia, 
and disturbances in nutrition are considered coexisting 
abdominal conditions and do not lend themselves to distinct 
and separate disability evaluations without violating the 
fundamental principles of pyramiding outlined in 38 C.F.R. 
§ 4.14.  38 C.F.R. §§ 4.113, 4.114 (2000).  Thus, the Board 
will consider the veteran's gastrointestinal symptomatology 
as one disability but will consider the relevant diagnostic 
code for each.

Historically, the RO originally granted service-connected for 
duodenal ulcers shortly after service separation and assigned 
a 20 percent disability rating.  By rating decision dated in 
February 1960, the veteran's disability rating was modified 
to include post-operative gastrectomy and vagotomy.  
Subsequently, the disability rating was increased to 40 
percent, where it has remained since the early 1980s.  In 
early-2000, he filed the current claim for an increased 
rating and maintained that his disability was worse than 
evaluated.  He contends that he meets the criteria for a 60 
percent disability rating.

In an April 2000 VA examination report, the veteran related 
that he was diagnosed with and treated for stomach ulcers 
during service.  His symptoms reportedly worsened and he 
underwent a gastrectomy in 1959.  Current complaints included 
heartburn, flatulence, nausea, bloating, epigastric 
discomfort, intermittent abdominal cramping with vomiting 
after eating, and diarrhea multiple times per day.  He denied 
vomiting blood or passing dark stools.  Medications included 
Lanoprazole, Simethicone, Ranitidine, and Maalox with poor 
results.

Physical examination revealed that the veteran was well 
developed and well-nourished.  He showed no signs of debility 
or dehydration.  His weight was reported at 184 pounds.  The 
skin was warm, moist, and showed no evidence of visible 
rashes.  The abdominal scar showed no tissue loss, 
disfigurement, keloid, or limitation of function.  The 
abdomen was softly distended and the epigastrium was tender.  
The liver was not palpable and there were no hernias noted.  
Diagnostic testing reflected that the complete blood count 
was normal.  An upper GI series reportedly showed a small 
hiatal hernia with free gastrointestinal reflux and some 
mucosal irregularity suggesting esophagitis.  The esophagus 
was relatively patulous.  Absent gastric peristalsis 
consistent with gastric atony was noted.  The final diagnoses 
included status post-gastrectomy with residuals of 
esophagitis, gastroesophageal reflux, gastric atony, and 
small hiatal hernia. 

A follow-up esophagogastroduodenoscopy (EDG) report dated in 
June 2000 indicated a clinical impression of normal 
esophagus, food residue at the fundus, evidence of prior 
surgery with absence of an anatomical pylorus, and a normal 
duodenum.  It was recommended that the veteran return to the 
clinic in four months and eat a pureed diet and chew food 
thoroughly.  Outpatient treatment records from 1999-2000 show 
on-going gastrointestinal complaints, including bloating, 
reflux, vomiting, and diarrhea.  In March 2000, he underwent 
a CT scan of the abdomen to rule-out a stomach malignancy; 
however, there was no evidence of a mass.  An April 1999 EDG 
report showed a clinical impression of food in the stomach 
and erythematous mucosa of the stomach and his medication was 
increased.

After reviewing the evidence on file, it is the conclusion of 
the Board that an increased rating for the veteran's service-
connected gastric disability is not in order at this time.  
First, the evidence of record establishes that his clinical 
disability does not approximate the criteria for a higher 
evaluation under DC 7301 (peritoneum adhesions).  As noted, a 
50 percent evaluation requires a definite partial obstruction 
shown by X-ray.  In the most recent EDG, there was no 
evidence of an obstruction, although there was food noted at 
the fundus.  Similarly, in both the April 1999 and June 2000 
EDG, the duodenum was normal and the endoscopy was passed 
without difficulty.  While the veteran complained of nausea 
and vomiting, there is no evidence of a partial obstruction.  
Further, frequent and prolonged episodes of severe colic 
distension have not been reported.  Accordingly, there is no 
basis for a higher rating under DC 7301.  Next, there is no 
basis for a higher rating under DC 7307 (gastritis) because 
the two EDGs associated with the claims file fail to show 
evidence of chronic gastritis, or severe hemorrhages, or 
large ulcerated or eroded areas.  Therefore, there is no 
basis for a higher rating under DC 7307.  

Similarly, a higher rating would not be available if the 
veteran's disability were to be rated under DC 7308.  
Although he has reported symptoms of vomiting and diarrhea, 
there is no objective clinical evidence of sweating, a 
circulatory disturbance after meals, hypoglycemia, weight 
loss, or malnutrition.  Specifically, he has been described 
as being well-developed and well-nourished.  Moreover, the 
evidence does not show anemia, melena, or weight loss.  As 
noted above, the most recent complete blood count (of which, 
a hemoglobin and hematocrit are part) was normal.  In 
addition, the veteran's weight has appeared to be relative 
stable as evidenced by a recorded weight of 176 pounds in 
July 1999 and a weight of 180 pounds in June 2000, nearly a 
year later.  Of note, the veteran has denied vomiting blood 
or melena in the stool.  While the veteran's symptoms have 
clearly had a negative impact on his health, the Board finds 
that the impairment does not rise to the level of a severe 
impairment under the regulations.  Further, the Board 
concludes that the veteran's symptoms are consistent with a 
moderate impairment under DC 7308 as evidenced by the 
intermittent nature of his vomiting, heartburn, and abdominal 
pain.  As severe postgastrectomy syndrome is not shown, there 
is no basis for a higher rating under DC 7308.

In addition, as there is no evidence of material weight loss, 
hematemesis, melena with moderate anemia, or severe 
impairment of health, there is no basis on which to assign a 
higher evaluation under DC 7346.  This is evidenced by a 
fairly consistent weight over a one-year period as noted 
above, and no medical evidence or reported incidents of 
active bleeding as shown by the veteran's acknowledgement of 
a lack of vomiting of blood or melena stools.  While the 
veteran has complained of pain and vomiting, both criteria 
consistent with a rating under DC 7346, those symptoms alone 
are not sufficient to warrant a higher rating.  Importantly, 
there has been no indication by any of the treating 
physicians or in the most recent VA examination that the 
veteran has experienced a severe impairment of health.  
Therefore, there is no basis for a higher evaluation under DC 
7346.  Finally, an evaluation higher than 40 percent is not 
available under DC 7348, regardless of the severity of the 
disorder.

The Board has considered the veteran's written statements 
that his gastrointestinal disability is worse than currently 
evaluated.  Although his statements are probative of 
symptomatology, they are not competent or credible evidence 
to establish all criteria required for a higher rating.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992).  As noted, disability 
ratings are made by the application of a schedule of ratings 
which is based on average impairment of earning capacity as 
determined by the clinical evidence of record.  The Board 
finds that the medical findings, which directly address the 
criteria under which the service-connected disability is 
evaluated, are more probative than the subjective evidence of 
an increased disability.
  
The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v.  Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran's working or 
seeking work.  These requirements for the consideration of 
the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
upon a single, incomplete or inaccurate report and to enable 
the VA to make a more precise evaluation of the level of 
disability and any changes in the condition.  

The Board has considered these provisions, taking into 
consideration the objective findings as well as the 
subjective statements of the veteran, and finds that his 
gastrointestinal disability warrants a 40 percent evaluation, 
but no more.  It is the conclusion of the Board, therefore, 
that the evidence on file does not support a 60 percent 
rating.  The current objective findings more nearly 
approximate those for the 40 percent rating, and accordingly 
the lower rating is for application.  38 C.F.R. § 4.7 (2000).  
In reaching this decision consideration has been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the veteran 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

On a procedural note, during the pendency of this appeal, 
there was a significant change in the law.  Specifically, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which, among other things, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The law also eliminated the concept of 
well-groundedness and is applicable to all claims filed on or 
after the date of enactment or those filed before the date of 
enactment but not yet final as of that date.

In this case, the Board finds that the RO has met its duty to 
assist the veteran in the development of this claim under the 
Veterans Claims Assistance Act.  By virtue of the information 
contained in the statement of the case issued during the 
pendency of the appeal, the veteran and his representative 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate the claim.  Further, 
the Board notes that the RO made reasonable efforts to obtain 
relevant records identified by the veteran and, in fact, it 
appears that all evidence identified by the veteran has been 
associated with the claims file.  In addition, the veteran 
underwent a VA examination and VA outpatient treatment 
records and procedure notes are associated with the claims 
file.  Finally, the veteran has submitted various written 
statements in support of his claim, which have been 
considered.  Therefore, the Board finds that the requirements 
of the Veterans Claim Assistance Act have been satisfied.


ORDER

The claim of entitlement to an increased rating for the 
residuals of a gastrectomy and vagotomy, currently evaluated 
at 40 percent disabling, is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeal

 

